DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Yu teaches that the difference in sensed voltages between 111 and 122 (i.e., a voltage drop across conductor 131) can be compared to a voltage threshold (paragraph 45) to effectively determine a maximum allowable voltage drop across the conductor before an arcing event is detected and action is taken as similarly taught by paragraphs 35-37 of the instant application.  
As is commonly known in the art, there is a correlation between the voltage drop across the conductor 131 and the resistivity of the conductor 131 demonstrated by Kirchhoff’s voltage law V = IR.  As the resistivity changes and the current remains the same, the voltage drop across the conductor changes with the resistivity and therefore the maximum allowable voltage drop across the conductor changes with resistivity as well.
Bilac teaches that the resistivity of a conductor changes as a result of its temperature (paragraph 77) and that a threshold can be adjusted to compensate for 
Upon modification, one skilled in the art would adjust the voltage threshold of Yu based on feedback from a temperature sensor to effectively compensate for changes in resistivity, voltage drop across conductor 131, and maximum allowable voltage drop across conductor 131 due to temperature changes.  
The previous claim objections are withdrawn due to the amendments made.
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
In re Claim 11, amended claim 1 is concerned with a voltage drop across the conductor and compensating for its changes due to temperature by adjusting an arc fault threshold.  Voltage drop across the conductor is discussed specifically when detecting series arc faults by determining the difference in voltage between sensors 52 and 54 when they are implemented as voltage sensors as described in paragraphs 29-37.  Paragraphs 51-59 of the specification describe implementing the sensors 252 and 254 specifically as current sensors to determine a difference in current between them without taking into account a voltage drop of the conductor.  There is no support in the specification as originally filed of voltage drop across the conductor being considered when determining a parallel arc fault by determining a difference in current between the two sensors.
Claim 11 has been addressed as best as possible as is below.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In re Claim 11, amended claim 1 is concerned with a voltage drop across the conductor and compensating for its changes due to temperature by adjusting an arc fault threshold.  Voltage drop across the conductor is discussed specifically when detecting series arc faults by determining the difference in voltage between sensors 52 and 54 when they are implemented as voltage sensors as described in paragraphs 29-37.  Paragraphs 51-59 of the specification describe implementing the sensors 252 and 254 specifically as current sensors to determine a difference in current between them without taking into account a voltage drop of the conductor.  This inconsistency between the claims and the specification raises an issue of indefiniteness. 
Claim 11 has been addressed as best as possible as is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2008/0129307) in view of Bilac et al (2009/0198459).
In re Claims 1, 13, and 14, Yu teaches a power distribution system as seen in Figures 1 and 2 comprising: 
an upstream electrical component (102A) having an output and a first power characteristic sensor (111) configured to sense a power characteristic at the output (paragraph 32); 
a downstream electrical component (104) having an input and a second power characteristic sensor (122) configured to sense a power characteristic at the input (paragraph 32); 
a conductor (131) conductively connecting the output with the input;
 and a controller module (80A) having an arc fault threshold stored in memory (paragraph 39, and paragraph 61 demonstrates that a memory is used to store the algorithms and associated data (i.e., the threshold data)) and communicatively connected with the first and second power characteristic sensors and configured to determine if an arc fault is present by receiving a 
Yu teaches that the difference in sensed voltages between 111 and 122 (i.e., a voltage drop across conductor 131) can be compared to a voltage threshold (paragraph 45) to effectively determine a maximum allowable voltage drop across the conductor before an arcing event is detected and action is taken as similarly taught by paragraphs 35-37 of the instant application.  
Yu does not teach that the threshold is modified by a determined calibration factor, wherein the calibration factor includes at least one of a temperature factor related to one of the actual or estimated temperature of the conductor, such that the calibration factor compensates for changes in a maximum allowable voltage drop of the conductor with conductor temperature.
Bilac teaches that the resistivity of a conductor changes as a result of its temperature (paragraph 77) and that a threshold can be adjusted to compensate for 
As is commonly known in the art, there is a correlation between the voltage drop across the conductor 131 and the resistivity of the conductor 131 demonstrated by Kirchhoff’s voltage law V = IR.  As the resistivity changes and the current remains the same, the voltage drop across the conductor changes with the resistivity and therefore the maximum allowable voltage drop across the conductor changes with resistivity as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arc fault thresholds in the controller module of Yu based on feedback from a temperature sensor as taught by Bilac, since Bilac teaches that by doing so the effect of temperature on resistivity (and therefore maximum allowable voltage drop) of the conductor 131 of Yu can be compensated for.
In re Claim 3, Yu does not teach that the comparison entails that the arc fault threshold is exceeded for a period of time.
Bilac further teaches that the arc fault is determined based on an arc fault threshold being exceed for a period time (paragraph 78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally require that the arc 
In re Claim 9, Yu teaches that the upstream component is a solid state power controller including a respective integrated sensor 111 (paragraph 32).
In re Claim 10, Yu teaches the sensors are voltage sensors to indicate series arc faults (paragraphs 42-45).
In re Claim 11, Yu teaches the sensors are current sensors to indicate parallel arc faults (paragraphs 35-39).
In re Claims 12 and 18, Yu teaches the presence of a plurality of loads wherein each load 106 receives power from the distribution center 102A via a conductor 131 as seen in Figure 2 (paragraphs 28, and 32).  Therefore an arc fault can be detected and indicated for each respective conductor 131 of the plurality of loads experiencing a fault.
In re Claim 16, Yu teaches taking remedial action to extinguish the arc fault by the controller module with protective action (paragraph 61).
In re Claim 17, Yu teaches repeatedly receiving and processing data from the sensors to continuously determine an arc fault (paragraph 55).  
Claims 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2008/0129307) in view of Bilac et al (2009/0198459) s 5 and 13 above, and further in view of Nakamura et al (2007/0253132).
In re Claims 6, 7, and 20, Bilac teaches utilizing a temperature sensor to determine the temperature of the conductor to be monitored (paragraph 77), but does not specifically teach estimating the temperature based on the current in the conductor over a period of time.
Nakamura teaches that the temperature of a conductor can be accurately estimated based on the current traveling through it over a period time as well as characteristics specific to the conductor (paragraphs 16 and 35-36).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to estimate the temperature of the conductor based on the current in the conductor over a period of as taught by Nakamura, since Nakamura teaches that it is a known alternative to predictably provide feedback on the temperature of the conductor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        9/7/21